                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS
                            (Kansas City Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                   Case No. 19-20036-CM-TJJ

ANTHONY STOKES,                              FILED UNDER SEAL

                    Defendant.



                                   INDICTMENT

       The Grand Jury charges:

                        COUNTS ONE THROUGH FIVE

       On or about the dates listed below, in the District of Kansas and

elsewhere, the defendant,

                                 ANTHONY STOKES,

knowingly and intentionally distributed a mixture or substance containing

fentanyl, which is a controlled substance, as set forth below:

Count           Date                   Total Weight
One             December 3, 2018       1.9637 grams
Two             December 17, 2018      1.99 grams
Three           January 26, 2019       1.8904 grams

Four            February 13, 2019      4.5472 grams
Five            February 19, 2019      4.5051 grams
       This was in violation of Title 21, United States Code, Sections 841(a)(1)

and 841(b)(1)(C), and Title 18, United States Code, Section 2.

                          COUNTS SIX THROUGH TEN

       On or about the dates listed below, in the District of Kansas and elsewhere,

the defendant,

                               ANTHONY STOKES,

knowingly, and without authorization from Mallinckrodt Pharmaceuticals, sold

and dispensed tablets embossed on one side of each tablet with the letter “M”

within a box, and on the other side of each tablet, the number “30,” said marks

being the identifying marks of Mallinckrodt Pharmaceuticals, which drugs were

not manufactured by or under the authorization of Mallinckrodt

Pharmaceuticals, thereby causing the purported oxycodone tablets to be a

counterfeit drug as defined at 21 U.S.C. § 321(g)(2), as set forth below:


Count            Date                        Counterfeit Drug   Quantity of
                                                                Tablets
Six              December 3, 2018            Oxycodone HCI      22 tablets
                                             30 mg tablet
                                             manufactured by
                                             Mallinckrodt
Seven            December 17, 2018           Oxycodone HCI      21 tablets
                                             30 mg tablet
                                             manufactured by
                                             Mallinckrodt
Eight            January 26, 2019            Oxycodone HCI      20 tablets
                                             30 mg tablet
                                             manufactured by
                                             Mallinckrodt
Nine             February 13, 2019           Oxycodone HCI      51 tablets
                                             30 mg tablet
                                             manufactured by
                                             Mallinckrodt

                                         2
Ten             February 19, 2019            Oxycodone HCI     52 tablets
                                             30 mg tablet
                                             manufactured by
                                             Mallinckrodt


      This was in violation of Title 21, United States Code, Sections 331(i)(3) and

333(b)(8), and Title 18, United States Code, Section 2.



                                      A TRUE BILL.




Dated: June 5, 2019                   /s/ Foreperson
                                      FOREPERSON


/s/ D. Christopher Oakley, #19248, for
STEPHEN R. MCALLISTER
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730
(913) 551-6541 (fax)
Email: Stephen.mcallister@usdoj.gov
Ks. S. Ct. No. 15845

(It is requested that trial of the above captioned case be held in Kansas City,
Kansas.)




                                         3
                                 PENALTIES

Counts 1 through 5: 21 U.S.C. §§ 841(a)(1) Distribution of a mixture and
           substance containing fentanyl

     #     NMT 20 years imprisonment,
     #     NMT $1,000,000 fine,
     #     NLT 3 years supervised release, and
     #     $100 special assessment

     If the defendant has a prior conviction for a felony drug offense:

     #     NMT 30 years imprisonment,
     #     NMT $2,000,000 fine,
     #     NLT 6 years supervised release,
     #     $100 special assessment, and
     #     Forfeiture allegation.

Counts 6 through 10: 21 USC § 331(i)(3) Sale of counterfeit drugs with
          intent to defraud or mislead (penalty provision at § 333

     #     NMT 10 years imprisonment,
     #     NMT $2500,000 fine,
     #     NMT 1 year supervised release, and
     #     $100 special assessment.




                                       4
